DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an incontinence pad having an inner absorbent pad, an outer absorbent formed from an outer liquid permeable layer and an inner absorbent layer, and having an aperture through the inner absorbent pad and the outer absorbent pad, wherein the inner and outer absorbent pads are attached to form an inner pocket. The closest prior art of record, U.S. Patent 6,209,142 to Mattsson, does not disclose an incontinence pad comprising an inner absorbent pad, an outer absorbent pad comprising a liquid permeable outer layer and an absorbing inner layer, and a liquid impermeable inner lining between the inner and outer pads. Mattsson discloses an outer absorbent pad that comprises only a single layer of nonwoven material. Mattsson does not disclose providing an additional absorbing inner layer as part of the outer absorbent pad, exterior to the liquid impermeable layer. Since the nonwoven material of Mattsson is disclosed in column 3, lines 35-38, as forming the exterior surface of the impermeable layer, and therefore provides no motivation to include an additional absorbent layer. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781